              Case 6:18-cv-00299 Document 1 Filed 10/08/18 Page 1 of 5



                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                                WACO DIVISION

 MARTHA J. FORD,                                   §
                                                   §
                         PLAINTIFF,                §
                                                   §
 v.                                                §    Case No. 6:18-cv-299
                                                   §
 THE BANK OF NEW YORK                              §
 MELLON AS TRUSTEE FOR                             §
 CWABS, INC. ASSET-BACKED                          §
 CERTIFICATES, SERIES 2007-2,                      §
                                                   §
                         DEFENDANT.                §

                         DEFENDANT’S NOTICE OF REMOVAL

       Notice is hereby given that, pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, Defendant The

Bank of New York Mellon as Trustee for CWABS, Inc. Asset-Backed Certificates, Series 2007-2

(“Defendant”) hereby removes this action from the 169th District Court of Bell County, Texas to

the United States District Court for the Western District of Texas, Waco Division, stating the

following as grounds for removal of this action:

                               THE STATE COURT ACTION

       1.      On February 12, 2018, Defendant filed an original petition in state court under

Texas Rule of Civil Procedure 736 seeking an order to proceed with expedited foreclosure on real

property located at 141 Mighty Oak Lane, Killeen, Texas 76542 (the “Property”) in an action

styled In re: Order of Foreclosure Concerning 141 Mighty Oak Ln., Killeen, TX 76542-5681,

Cause No. 298331 in the 146th District Court of Bell County, Texas (the “Original State Court

Action”). The court in the Original State Court Action granted Defendant the requested relief on

April 2018.




Defendant’s Notice of Removal                                                       Page 1 of 5
             Case 6:18-cv-00299 Document 1 Filed 10/08/18 Page 2 of 5



       2.      Subsequently, in an effort to stop enforcement of the foreclosure order, Plaintiff

initiated a separate suit (the “Second State Court Action”) by filing an Original Petition Brought

Under TRCP Rule 735 and 736 (the “Petition”) against Defendant in the 169th District Court of

Bell County, Texas on July 12, 2018.

       3.      In the Petition, without providing any factual allegations, Plaintiff generally

challenges the “validity of the origination, servicing, and/or enforcement of the loan agreement,

contract, and/or lien sought to be foreclosed upon for the [Property.]” (Pet. at 1.)

       4.      As a result of the Second State Court Action, the court vacated the relief granted in

the Original State Court Action.

                                   PROCEDURAL REQUIREMENTS

       5.      This action is properly removed to this Court, because the Second State Court

Action is pending within this district and division. See 28 U.S.C. § 1441(a).

       6.      Pursuant to 28 U.S.C. § 1446(a), this Notice of Removal is accompanied by copies

of all process, pleadings, and orders filed in the Second State Court Action. (See Exhibit A.)

       7.      Pursuant to 28 U.S.C. § 1446(d), Defendant is filing a copy of this Notice of

Removal in the 169th Judicial District Court of Bell County, Texas.

                                   DIVERSITY JURISDICTION

       8.      This Court has original jurisdiction over this case under 28 U.S.C. § 1332, because

this is a civil action between citizens of different states where the matter in controversy exceeds

$75,000.

A.     The Amount in Controversy Exceeds the Federal Minimum Jurisdictional
       Requirement.

       9.      When a plaintiff seeks a declaratory judgment or injunctive relief, as in this case,

“the amount in controversy is measured by the value of the object of the litigation.” Demayo v.



Defendant’s Notice of Removal                                                           Page 2 of 5
                Case 6:18-cv-00299 Document 1 Filed 10/08/18 Page 3 of 5



PNC Bank, No. A-14-CA-381-SS, 2014 WL 12580439, at *1 (W.D. Tex. June 18, 2014) (quoting

Farkas v. GMC Mortg., L.L.C., 737 F.3d 338, 341 (5th Cir. 2013)). The Fifth Circuit has held

that, if the purpose of the injunctive and declaratory relief is to stop the foreclosure sale of a

property, the property is the object of the litigation and the “the value of the property controls the

amount in controversy.” Id. (quoting Nationstar Morg., LLC v. Knox, 351 F. App’x 844, 848 (5th

Cir. 2009)).

         10.      Plaintiff’s Petition directly challenges Defendant’s right to foreclose on the

Property. (Pet. at 1.) As such, the amount in controversy is determined by looking to the fair

market value of the Property, which, according to the Bell County Appraisal District, is $192,147.1

Therefore, Plaintiff has put an amount in controversy that significantly exceeds $75,000.

B.       This is a Civil Action Between Citizens of Different States.

         11.      Plaintiff is a citizen of the State of Texas who resides at 141 Mighty Oak Lane,

Killeen, Texas 76542. (Pet. at 1.)

         12.      Defendant is the trustee of a trust. When determining the citizenship of a trust for

purposes of diversity jurisdiction, it is the citizenship of the trustee which controls. See Navarro

Sav. Assoc. v. Lee, 446 U.S. 458, 464-66 (1980); see also Mfrs. and Traders Trust Co. v. HSBC

Bank USA, N.A., 564 F. Supp. 2d 261, 263 (S.D.N.Y. 2008). Defendant is a national banking

association pursuant to federal law. As a national banking association, Defendant’s citizenship is

determined solely by the location of its main office, as designated in its articles of association. See

Wachovia Bank v. Schmidt, 546 U.S. 303, 307 (2006); see also 28 U.S.C. § 1348. Under its articles




1
  A true and correct copy of the Bell County Appraisal District report is attached hereto as Exhibit B. The Court may
take judicial notice of public records. See Swindol v. Aurora Flight Sciences Corp., 805 F.3d 516, 519 (5th Cir. 2015)
(“Federal Rule of Evidence 201(b)(2) provides that courts ‘may judicially notice a fact that is not subject to reasonable
dispute because it . . . can be accurately and readily determined from sources whose accuracy cannot reasonably be
questioned.’”).


Defendant’s Notice of Removal                                                                             Page 3 of 5
             Case 6:18-cv-00299 Document 1 Filed 10/08/18 Page 4 of 5



of association, Defendant’s main office is located in New York. Therefore, Defendant is a citizen

of New York for diversity purposes. See 28 U.S.C. § 1348; Bynane v. Bank of New York Mellon

for CWMBS, Inc. Asset-Backed Certificates Series 2006-24, 866 F.3d 351, 357 (5th Cir. 2017)

(finding that Defendant is a citizen of New York for diversity purposes).

       13.     By virtue of this Notice of Removal, Defendant does not waive its right to assert

any claims or other motions, including Rule 12 motions, that are permitted by the Federal Rules

of Civil Procedure.

                                        CONCLUSION

       WHEREFORE, Defendant removes this action from the 169th Judicial District Court of

Bell County, Texas to the United States District Court for the Western District of Texas, Waco

Division so that this Court may assume jurisdiction over this cause as provided by law.




Defendant’s Notice of Removal                                                        Page 4 of 5
             Case 6:18-cv-00299 Document 1 Filed 10/08/18 Page 5 of 5



Date: October 8, 2018
                                                 Respectfully submitted,

                                                 By: /s Grant C. Johnson
                                                 Kimberly Gdula
                                                 State Bar No. 24052209
                                                 kgdula@jw.com
                                                 JACKSON WALKER LLP
                                                 100 Congress Avenue, Suite 1100
                                                 Austin, Texas 78701
                                                 (512) 236-2000
                                                 (512) 236-2002 - Fax

                                                 - AND -

                                                 Grant C. Johnson
                                                 State Bar No. 24083258
                                                 gjohnson@jw.com
                                                 JACKSON WALKER L.L.P.
                                                 2323 Ross Avenue, Suite 600
                                                 Dallas, Texas 75201
                                                 Telephone: (214) 953-6000
                                                 Facsimile: (214) 953-5822

                                                 ATTORNEYS FOR DEFENDANT



                                CERTIFICATE OF SERVICE

       This is to certify that on October 8, 2018, a true and correct copy of the foregoing pleading
was served in accordance with the Federal Rules of Civil Procedure on the following:

Martha J. Ford
141 Mighty Oak Lane
Killeen, Texas 76542
Pro Se Plaintiff

                                               /s Grant C. Johnson
                                               Grant C. Johnson




Defendant’s Notice of Removal                                                           Page 5 of 5
